

113 SRES 322 ATS: To authorize the printing of a collection of the rules of the committees of the Senate.
U.S. Senate
2013-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS1st SessionS. RES. 322IN THE SENATE OF THE UNITED STATESDecember 16, 2013Mr. Schumer submitted the following resolution; which was considered and agreed toRESOLUTIONTo authorize the printing of a collection
		  of the rules of the committees of the Senate.That a collection of the rules of the
			 committees of the Senate, together with related materials, be printed as a
			 Senate document, and that there be printed 200 additional copies of such
			 document for the use of the Committee on Rules and Administration.